DETAILED ACTION
Claim 1 is canceled.
Claims 2-24 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al.,
USPAT No. 6,795,226 (hereinafter Agrawal).
Agrawal discloses all the limitations of claims 2-24, as outlined below:
Claim 2.  An electrochromic window comprising: a first pane comprising a transparent substrate with an electrochromic device thereon and a first bus bar in electrical communication with a first transparent conductive layer of the electrochromic device; a memory in electrical communication with the first bus bar, the memory storing a data set comprising information about the electrochromic window; and a window controller configured deliver power to the first bus bar, and, to read the data set; wherein the memory is physically separate from the window controller (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 3.  The electrochromic window of claim 2, wherein the electrochromic window is configured as an insulated glass unit (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 4.  The electrochromic window of claim 3, wherein the insulated glass unit comprises: (i) the first pane; (ii) a second pane; (iii) a seal between the first pane and the second pane; and (iv) a secondary seal and between the first pane and the second pane (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 5.  The electrochromic window of claim 4, wherein the memory is embedded in the secondary seal (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 6.  The electrochromic window of claim 4, wherein the memory is part of a wiring harness (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 7.  The electrochromic window of claim 6, wherein the window controller is configured to deliver power to the first bus bar via the wiring harness (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 8.  The electrochromic window of claim 2, wherein the window controller is part of a network of window controllers configured to control a plurality of electrochromic windows (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 9.  The electrochromic window of claim 8, wherein the window controller is in communication with the network of window controllers via a wireless communication and/or a wired communication (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 10.  The electrochromic window of claim 9, wherein the wireless communication and/or the wired communication are via a communication interface of the window controller (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 11.  The electrochromic window of claim 10, wherein the communication interface uses a CAN bus, a MODBUS, BACnet or power over ethernet (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 12.  The electrochromic window of claim 10, wherein the communication interface uses Zigbee or Bluetooth (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 13.  The electrochromic window of claim 2, wherein the window controller is separate from the electrochromic window (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 14.  The electrochromic window of claim 2, wherein the window controller is configured to control more than one electrochromic window (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 15. The electrochromic window of claim 2, wherein the memory is an RFID tag, an EEPROM, or a FLASH memory chip (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 16.  The electrochromic window of claim 2, wherein the data set includes one or more of warranty information, installation information, vendor information, batch information, inventory information, physical characteristics of the electrochromic device, insulated glass unit characteristics, customer information, manufacturing date, window size, window temperature and electrochromic device cycle count (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 17.  The electrochromic window of claim 2, wherein the data set is used to determine adjustments to power delivered to the first bus bar to drive one or more optical transitions in the electrochromic device (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 18.  The electrochromic window of claim 2, wherein the electrochromic device is solid- state and inorganic (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 19.  The electrochromic window of claim 2, further comprising a second bus bar in electrical communication with a second transparent conductive layer of the electrochromic device, wherein the window controller is also configured to deliver power to the second bus bar (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 20.  The electrochromic window of claim 19, wherein the electrochromic window or the window controller comprises a charge storage device used as a power source for tinting the electrochromic device (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 21.  The electrochromic window of claim 20, wherein the charge storage device is a battery or a capacitor (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 22.  The electrochromic window of claim 20, wherein the charge storage device is used to store charge from a power source and/or charge discharged from the electrochromic device (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 23.  The electrochromic window of claim 2, wherein the window controller powers the electrochromic device using a pulse width modulated amplifier (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).

Claim 24.  The electrochromic window of claim 23, where the window controller measures current and voltage delivered to the electrochromic device (C3 L 34-65, C11 L55-67, C20 L1-22 , C25 L39-67 and C26 L1-18- -  Electrochromic insulated window systems comprising memory, harness, busbar and controller for control and communication purposes.  It can be noted that the window system/assembly comprises multiple seal areas/caps/plugs).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119